Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments and arguments) are acknowledged.  Claims 14, 16-23, and 25-30 are pending after the amendments. are pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-19, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case Western Reserve University (U.S. Patent Publication No. 20150366949 to Lang et al., hereafter “CWRU”).
The examiner is agreement with the U.S. International Authorities disposition in the related PCT written opinion over these same claims filed (without any further amendments) here in the U.S. at the National Stage and applies the same prior art and reasoning here: 

    PNG
    media_image1.png
    515
    971
    media_image1.png
    Greyscale

	Thus, claims 14-19, 22 and 24 are anticipated by CWRU.
Response to Amendments/Arguments
	The rejection is maintained based on the amendment of claim 14 amending and adding in that the peptide may be any peptide with at least 70% identity to peptide SEQ ID NOS: 32-33, which the prior art of record is still deemed to read on.

Claim Rejections - 35 USC § 103 – Modified, New Claims 26-30
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With regard to the obviousness rejections below, the examiner is also in agreement with the U.S. International Authorities disposition in the related PCT written opinion over these same claims filed (without any further amendments) here in the U.S. at the National Stage and applies the same prior art and reasoning here: 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al. (“Neural stem cells from protein tyrosine phosphatase sigma knockout mice generate an altered neuronal phenotype in culture”. BMC Neuroscience 2006, Vol 7, page 50 (pp 1-9)).

    PNG
    media_image2.png
    330
    966
    media_image2.png
    Greyscale

Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case Western Reserve University (U.S. Patent Publication No. 20150366949 to Lang et al., hereafter “CWRU”).

    PNG
    media_image3.png
    619
    969
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    85
    959
    media_image4.png
    Greyscale

Claims 20, 21, and 25 and new claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case Western Reserve University (U.S. Patent Publication No. 20150366949 to Lang et al., hereafter “CWRU”) in view of Kirkham et al. (“Neural stem cells from protein tyrosine phosphatase sigma knockout mice generate an altered neuronal phenotype in culture”. BMC Neuroscience 2006, Vol 7, page 50 (pp 1-9)).

    PNG
    media_image5.png
    424
    967
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    282
    968
    media_image6.png
    Greyscale

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case Western Reserve University (U.S. Patent Publication No. 20150366949 to Lang et al., hereafter “CWRU”) in view of Bernardelli et al. (U.S. Patent Publication No. 20090281084).

    PNG
    media_image7.png
    137
    971
    media_image7.png
    Greyscale

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case Western Reserve University (U.S. Patent Publication No. 20150366949 to Lang et al., hereafter “CWRU”) in view of Kirkham et al. (“Neural stem cells from protein tyrosine phosphatase sigma knockout mice generate an altered neuronal phenotype in culture”. BMC Neuroscience 2006, Vol 7, page 50 (pp 1-9)) and further in view of Bernardelli et al. (U.S. Patent Publication No. 20090281084).

    PNG
    media_image8.png
    294
    970
    media_image8.png
    Greyscale

	As for new claims 25-30, claims 26-27 fall within the scope of that taught by the prior art based on the 70% sequence identity added limitations (claims 26-27).  Claims 25 is drawn to a natural pathophysiology of the administered product; claims 27-30 are drawn to one or more subject matter classes already taught/suggested by the prior art.
	Thus, the claims are deemed prima facie obvious over the references of record.
Response to Amendments/Arguments
	The rejection is maintained based on the amendment of claim 14 amending and adding in that the peptide may be any peptide with at least 70% identity to peptide SEQ ID NOS: 32-33, which the prior art of record is still deemed to read on.
Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained, 
Now As to “at least 70%” Sequence Identity to Peptide SEQ ID NOS: 32-33
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14, 16-23, 25-30 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the claims are drawn to ‘any’ therapeutic agent that can inhibit function of PTPsigma including any peptide, and any variant of 85% sequence identity to the latter.  The scope of what may fall into ‘any’ therapeutic agent, other than those fully defined peptides does not find adequate support in the specification.  Further, a review of the specification’s fully defined peptide sequences does not find guidance as to where and with what amino acids, the defined peptides may be substituted (e.g. down to 85% identity) and still retain the intended function.  The only passages found relevant to the latter are as follows but without any further guidance than that claimed:
[0009] In still other embodiments, the therapeutic agent can include a therapeutic peptide that has a sequence identity at least about 65%, at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, or at least about 95% homologous to the amino acid sequence of SEQ ID NO: 32. The therapeutic peptide can include, for example, a conservative substitution of an amino acid of at least one, two, three, or four of residue 4, 5, 6, 7, 9, 10, 12, or 13 of SEQ ID NO: 32. 
[0010] In other embodiments, the therapeutic agent can include a therapeutic peptide that has a sequence identity at least about 65%, at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, or at least about 95% homologous to the amino acid sequence of SEQ ID NO: 33. The therapeutic peptide can include, for example, a conservative substitution of an amino acid of at least one, two, three, or four of residue 7, 8, 9, 10, 12, or 13 of SEQ ID NO: 33. 
[0049] The terms "homology" and " identity" are used synonymously throughout and refer to sequence similarity between two peptides or between two nucleic acid molecules. Homology can be determined by comparing a position in each sequence, which may be aligned for purposes of comparison. When a position in the compared sequence is occupied by the same base or amino acid, then the molecules are homologous or identical at that position. A degree of homology or identity between sequences is a function of the number of matching or homologous positions shared by the sequences.
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus, e.g. substituting any amino acid at any residue of any peptide described.
The skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only the polypeptide(s) comprising the amino acid sequences fully defined  are found to have written description but not the full breadth of the claims, meets the written description provision of 35 U.'S.C. §112, first paragraph. 
Thus, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Amendments/Arguments
	The rejection is maintained based on the amendment of claim 14 amending and adding in that the peptide may be any peptide with at least 70% identity to peptide SEQ ID NOS: 32-33, which the prior art of record is still deemed to read on.  Support/guidance is not found for the latter, but for those fully defined peptides in possession at the time of filing.

Prior Art Made of Record But Not Previously Relied On - Previously Noted
Regarding the below, see the relevant reasons for reliance in the related PCT written opinion carried out by the EU International Authority (which also noted the three (3) applied references above relied upon by the U.S. International Authority; see file wrapper IDS filed 9/26/21).
Oy Liheng et al. "Enhanced regeneration and functional recovery after spinal root avulsion by manipulation of the proteoglycan receptor PTP[sigma]”, SCIENTIFIC REPORTS, vol. 5, no. 1, 14 October 2015.
De Motavap Mahsa et al. “Attempts to Qvercome Remyelination Failure: Toward Opening New Therapeutic Avenues for Multiple Sclerosis", CELLULAR AND MOLECULAR NEUROBIOLOGY, SPRINGER NEW YORK, vol 37, no. 8; 21 February 2017, pages 1335-1448.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654